DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of the Claims
In the Reply filed 14 April 2022, Applicant amended claims 1, 2 and 6, canceled claim 4, and added two new claims, i.e., claims 21 and 22.  The examiner notes that the correct status identifier for claim 2 is “currently amended.”  Claims 1-3 and 5-22 are pending.
Rejoinder
As explained later in this Notice of Allowance, claim 1 is directed to an allowable composition.  The claim is generic regarding species of anionic polymer and species of biologically active agent. Pursuant to the procedures set forth in MPEP § 821.04, the election-of-species requirements concerning the anionic polymer and the biologically active agent set forth in the Office action mailed on 17 September 2021, are withdrawn, and claim 1 fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the election-of-species requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once an election-of-species requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also MPEP § 804.01.  
The examiner notes that the restriction requirement among Inventions I, II and III, which is set forth on pages 4-5 of the Office Action mailed 17 September 2021, remains in force.
Examiner’s Amendment (1 of 2)
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given on 18 May 2022 by John D. Lopinski (Reg. No. 50,846) at the conclusion of the examiner-initiated telephone interview.  This examiner’s amendment, which affects claim 3 only, is as follows:
Claim 3 (canceled)
Examiner’s Amendment (2 of 2)
As explained below, this application is in condition for allowance except for the presence of claims 12-20 directed to Inventions II and III non-elected without traverse and to claim 5 directed to a species of cationic polymer non-elected without traverse.  Accordingly, claims 5 and 12-20 are CANCELLED.  MPEP § 821.02.  
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
Applicant’s amendment to claim 2 overcomes the objection set forth in the previous Office action (07 January 2021).  
Applicant’s narrowing amendment to claim 1 overcomes all rejections under 35 U.S.C. 102 and 35 U.S.C. 103 set forth in the previous Office action.  The examiner notes that none of the references applied in the previous Office action teaches or suggests a peptide that has the following sequence, which is now a required element of claim 1:  KRWHWWRRHWVVW.
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.  Additional references considered for this purpose include those listed on the PTO-892 that accompanies this Notice of Allowance.
Therefore, claims 1, 2, 6-11, 21, and 22 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
20 May 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611